PER CURIAM.
We reverse the summary final judgment because we do not believe the appellee has carried its burden of demonstrating a lack of any material issues of fact entitling it to judgment without a trial. We are particu*971larly concerned with the appellant’s claim as to unconscionability concerning the alleged bar to prepayment contained in the loan documents, and the lack of evidence concerning this issue in the record in contrast with the allegations of unconscionability by the appellant. Cf. Century Federal Savings & Loan Ass’n v. Madorsky, 353 So.2d 868 (Fla. 1st DCA 1977).
DOWNEY, ANSTEAD and LETTS, JJ., concur.